Citation Nr: 0841346	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-35 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
RO in Des Moines, Iowa, which denied service connection for 
hearing loss and tinnitus.  

The veteran testified before the undersigned at a July 2008 
videoconference hearing.  A transcript has been associated 
with the file.


FINDINGS OF FACT

1.  The veteran does not have a right ear hearing loss 
disability.

2.  The veteran's left ear hearing loss is not related to 
service, nor was it manifest within one year of separation.

3.  The veteran's current tinnitus is not related to service.


CONCLUSIONS OF LAW

1.  The veteran's hearing loss was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The veteran's tinnitus was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the veteran's claims for hearing loss 
and tinnitus.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The veteran was afforded medical examination to obtain an 
opinion as to whether his hearing loss or tinnitus condition 
can be directly attributed to service.  Further examination 
or opinion is not needed on the hearing loss and tinnitus 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).

II. Service Connection

The veteran contends that he has hearing loss and tinnitus as 
a result of service.  For the reasons that follow, the Board 
concludes that service connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined 
that 38 C.F.R. § 3.385 (2008), discussed below, then operates 
to establish when a hearing loss can be service connected.  
Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

On the authorized audiological evaluation in December 2006, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
15
25
LEFT
5
15
35
65
85

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 88 percent in the left ear.  
The veteran was also diagnosed with tinnitus at that time.

The Board notes that the veteran's right ear scores do not 
constitute a current hearing loss disability under VA 
standards.  None of the puretone thresholds exceeds 25 dB.  
His CNC speech recognition score is 98 percent.  This is the 
sole audiometric evaluation of record.  The Board finds that 
the veteran does not have a current hearing loss disability 
in his right ear.  See 38 C.F.R. § 3.385, supra.  Without a 
current hearing loss disability, service connection cannot be 
granted regardless of the claimed cause.  See Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997).  

The veteran has testified before the undersigned that he had 
substantial noise exposure working as a flight line mechanic 
and that he noticed his hearing loss and tinnitus shortly 
after he separated from service.  The veteran's wife also 
stated that he had difficulty hearing her in the years 
immediately after service.  

The veteran had an audiological evaluation as a part of his 
April 1969 separation from service physical examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
12
4
4
10
0
LEFT
8
5
6
5
10

Speech recognition ability was not tested at separation.  The 
veteran's hearing was well within normal limits at 
separation.

Thus, while the veteran may have had noise exposure as a 
flight line mechanic, he did not have a disability at 
separation from service.  There is no notation or complaint 
of any ear disorder.  The veteran indicated that he had no 
ear trouble on his report of medical history that accompanies 
his April 1969 examination report.  There is no suggestion of 
tinnitus in the service treatment records.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The RO requested the December 2006 VA examination in part to 
determine whether the veteran had hearing loss or tinnitus as 
a result of service.  Audiometric testing was performed and 
the veteran's post-service noise exposure history was taken.  
The veteran reported occupational noise exposure as an iron 
worker, carpenter and construction worker.  He also indicates 
recreational noise exposure from firearm use.  The examiner 
opined that the veteran's hearing loss was not at least as 
likely due to noise exposure in service and that the 
veteran's tinnitus was likely related to his hearing loss.  

The veteran responded in his February 2007 Notice of 
Disagreement and in his testimony before the undersigned that 
the examiner overstated the amount of post-service noise 
exposure.  He noted that most of his time around construction 
has been as a supervisor working in an office.  The veteran 
reported that he may use firearms three times a year, because 
he bow hunts instead.  The veteran also reported remembering 
hearing ringing in his ears at night in his barracks.  The 
veteran reasserted his contentions that three years on a 
flight line had more to do with his complaints.  

The Board finds that the December 2006 audiologist's opinion 
outweighs the veteran's statements.  The veteran's 
contemporaneous testing reveals that his hearing was normal 
at separation, demonstrating an absence of continuity of 
hearing loss.  While the Board concedes that noise exposure 
is a normal and expected feature of service on a flight line, 
the Board finds that the veteran's current hearing loss is 
not at least as likely as not related to service.  Service 
connection for left ear hearing loss on a direct basis must 
be denied.  See Hickson, supra.  

Similarly, the Board finds that the veteran's tinnitus is not 
related to service.  The veteran is competent to report his 
subjective symptoms, both now and in service.  This does not 
mean that the two are related.  The veteran has testified 
that his hearing was noticeably impaired at separation, yet 
his hearing tests belie his statements.  The veteran 
continues to have no disability in the right ear.  
Furthermore, in light of the audiologist's opinion that the 
veteran's hearing loss is not related to service, a 
relationship of tinnitus to service becomes less likely.  The 
Board finds that because there is no evidence of tinnitus 
during service or at separation and the veteran's account is 
not credible, the veteran's tinnitus is not at least as 
likely as not related to service noise exposure.  Service 
connection for tinnitus must be denied.  See Hickson, supra.  

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
(including sensorineural hearing loss) become manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is 
no evidence to show that the veteran's left ear hearing loss 
was manifest to a compensable degree within one year of 
separation.  The veteran cannot benefit from the presumption.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


